DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/27/21 has been entered.  Claims 1-21 remain pending in the application, and no new claims were added.  

Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. Applicant argues that the prior art, Lemos specifically, fails to teach or suggest “varying an environment of the computer video game during game play to elicit the predicted specific cognitive and/or emotional response from the user”.  Applicant states that Lemos only suggested to use video games as one form of stimuli from a multitude of forms of possible stimulus and that while Lemos suggested the use of a video game, Lemos did not vary any of the environments of the video game during the game play so if Lemos was to use a video game as a form of stimuli, the video game would elicit the same emotional response for that specific user and would not vary in eliciting different emotional responses.  First, the examiner notes that all arguments to this point are for an emotional response and the claim is for a cognitive and/or emotional response.  Second, this portion of the claim was rejected with Aimone, not Lemos, and no argument regarding any deficiencies Aimone has is made.   
Applicant further argues that the office action has not put forth a true prima facie reasoning for obviousness because the reasoning put forth doesn’t provide a reason to combine Torch with Lemos.  Applicant argues that Lemos is fully capable of “monitoring eye movement relative to the reference frame to determine cognitive, emotional, and/or alertness state of mine of the user” and the office action has failed to explain why it is obvious to combine Lemos and Torch but merely repeats what Torch teaches in paragraph 14.  Examiner respectfully disagrees.  While Lemos may be capable of  “monitoring eye movement relative to the reference frame to determine cognitive, emotional, and/or alertness state of .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lemos (US 2007/0066916), previously cited, in view of Torch (US 2011/0077548), previously cited, in further view of Aimone et al (US 2014/0223462), previously cited.
Regarding Claim 1: Lemos teaches a method (fig 1) comprising: engaging a user in a plurality of tasks, each task comprising a video game requiring a user’s input (¶123), each configured to elicit a predicted specific cognitive/emotional response from the user (8) by varying an environment of the game during game play (¶123, 103), providing a first camera filming at least one eye of the user wherein the first camera is not physically attached to the user (fig 2, 120, ¶109-110), gathering a feedback from the user of an actual specific emotional response during at least one task of the plurality of tasks (¶103); verifying with feedback from the user whether the actual specific emotional response during at least one of the plurality of tasks was the same as the predicted specific emotional response (¶103); and identifying by a computing device, at least one relationship between eye movements that correlate to the actual specific emotional response (¶101).  Lemos does not specifically teach the video game being a computer video game but computer video games are well-known. Lemos does not specifically teach recording a time series of eye movement of by the user and the corresponding plurality of tasks at the same time and sending them to a computing device to compare the eye movement from the first series to the plurality of tasks.  However, Torch teaches a device for monitoring biodata comprising a first camera filming at least one eye of a user (¶8); recording a first time series of eye movements by the user with the first camera 
Regarding Claim 2: Lemos in view of Torch and Aimone discloses the method as described in Claim 1 and Torch further teaches the eye movements comprising general gaze, movements, and saccadic tracking which would cover X gaze, Y gaze, saccade rate, saccade peak velocity, fixation duration, gaze deviations, re-fixation, smooth pursuits, and scan paths.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined method of Lemos, Torch, and Aimone with the eye movements of Torch because they are well known eye movements (Torch ¶122, 7) and Lemos teaches utilizing many of them as well (¶84).
Regarding Claim 3: Lemos in view of Torch and Aimone discloses the method as described in Claim 1 and Lemos further teaches the eye movements comprising changes in the pupillary system (¶134) which would include diameter, velocity of change, acceleration of change, constriction latency, dilation duration, spectral features and iris muscle features.  
Regarding Claim 4:
Regarding Claim 5: Lemos in view of Torch and Aimone discloses the method as described in Claim 1, and Lemos further teaches wherein at least one task is configured to deliver a large unexpected reward, wherein the predicted specific emotional response comprises surprise (¶95). 
Regarding Claim 6: Lemos in view of Torch and Aimone discloses the method as described in Claim 1, and but does not specifically teach wherein at least one task is configured to alternate between focused attention and carefree distributed attention, wherein the predicted specific emotional response comprises vigilance.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and alternate between focused attention and distributed attention to elicit vigilance with a reasonable expectation of success because Lemos teaches that a variety of emotions may be elicited (¶95).
Regarding Claim 7: Lemos in view of Torch and Aimone discloses the method as described in Claim 1, and Lemos further teaches wherein at least one task is configured to elicit the predicted specific emotional response comprising satisfaction (¶95). Lemos does not specifically teach the task being configured to disable mouse click responses when the user was interacting with game-play on a computer.  However, applicant acknowledges that those skilled in the ark know how to create tasks to elicit a specific response (response page 9) and computer malfunctions are well known for causing frustration.  
Regarding Claim 8: Lemos in view of Torch and Aimone discloses the method as described in Claim 1, and Lemos further teaches wherein at least one task is configured to elicit the predicted specific emotional response comprising a degree of cognitive load (¶95, frustration). Lemos does not specifically teach the task being configured to vary the difficulty of a puzzle between easy and hard.  However, applicant acknowledges that those skilled in the ark know how to create tasks to elicit a specific response (response page 9).  
Regarding Claim 9: Lemos in view of Torch and Aimone discloses the method as described in Claim 1, and but does not specifically teach wherein at least one task is configured to elicit the predicted specific emotional response comprising anxiety. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and change an opponent condition in a subsequent task for a to elicit anxiety with a reasonable expectation of success because Lemos teaches that a variety of 
Regarding Claim 10: Lemos in view of Torch and Aimone discloses the method as described in Claim 1, and but does not specifically teach wherein at least one task is configured to change the level of attack on the user wherein the predicted specific emotional response comprises stress. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and change the level of attack to elicit stress with a reasonable expectation of success because Lemos teaches that a variety of emotions may be elicited (¶95) and applicant acknowledges that those skilled in the ark know how to create tasks to elicit a specific response (response page 9).  
Regarding Claim 11: Lemos in view of Torch and Aimone discloses the invention as described in Claim 1 but does not specifically teach the first camera being disposed at or between +45 to -45 degrees in relation to a sagittal plane of the user and at or between +20 to -45 degrees in relation to the transverse plane of the user.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to place the camera in this range because it needs to be able to get a clear read of the eye which means that it can’t be too far off axis in any direction (See Lemos ¶109) and determining that exact range is within the still of the art.  
Regarding Claim 12: Lemos in view of Torch and Aimone discloses the method as described in Claim 1 and Lemos further teaches wherein the plurality of tasks comprise utilizing a mouse and/or keyboard (¶108).  
Regarding Claim 17: Lemos in view of Torch and Aimone discloses the method as described in Claim 1 and Torch further teaches wherein the first camera is an infrared camera (¶113). Motivation to combine is the same as Claim 1. 
Regarding Claim 18: Lemos in view of Torch and Aimone discloses the method as described in Claim 1 and Torch further teaches wherein the second camera is a full color camera (¶12 CMOS).  Motivation to combine is the same as Claim 1. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lemos (US 2007/0066916), previously cited, in view of Torch (US 2011/0077548), previously cited, in further view of .  
Regarding Claim 13: Lemos in view of Torch and Aimone discloses the method as described in Claim 1 but does not specifically disclose each task comprising a set time period.  However, Baltrusaitis teaches a method of determining emotional state that includes providing each task with a set time period (Evaluation, Dataset).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined method of Lemos, Torch, and Aimone with the time period of Baltrusaitis for the purpose of providing reliable recognition of emotion (Evaluation, Emotion ¶8).  
Regarding Claim 14: Lemos in view of Torch and Aimone discloses the method as described in Claim 1 but does not specifically disclose each task comprising a set time period of 10 seconds.  However, Baltrusaitis teaches a method of determining emotional state that includes providing each task with a set time period (Evaluation, Dataset).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try to provide the combined method of Lemos, Torch, and Aimone with a time period of 10 seconds with a reasonable expectation of success for the purpose of providing reliable recognition of emotion for complex emotions that unfold over time and have complex temporal dynamics (Evaluation, Emotion ¶8).  There is a finite time set for this to be accomplished because if the time period is too short or too long data accuracy decreases.  

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lemos (US 2007/0066916), previously cited, in view of Torch (US 2011/0077548), previously cited, in further view of Aimone et al (US 2014/0223462), previously cited, and further in view of Korzinov et al. (US 2016/0100803), previously cited.
Regarding Claim 15: Lemos in view of Torch and Aimone discloses the method as described in Claim 1 but does not specifically teach wherein the step of identifying, by the computing device, relationships between eye movements that correlate to the outward events comprises linear regression computing beta weights to relate eye movements to emotional responses.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use linear regression computing 
Regarding Claim 16: Lemos in view of Torch and Aimone discloses the method as described in Claim 1 but does not specifically teach wherein the step of identifying, by the computing device, relationships between eye movements that correlate to the outward events comprises identifying non-linear patterns using Bayesian deep belief networks.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Bayesian deep belief networks because they are well known and commonly used for predictive modeling and machine learning algorithms (Korzinov, ¶55).  Further applicant admits that linear regression is well-known to those of ordinary skill in the art (response pages 7-8).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lemos (US 2007/0066916), previously cited, in view of Torch (US 2011/0077548), previously cited, in further view of Aimone et al (US 2014/0223462), previously, and further in view of Watanabe (US 9,940,710), previously cited.
Regarding Claim 20: Watanabe discloses the invention as described in Claim 1 but does not specifically teach wherein the camera is both an infrared and full color camera.  However, in a similar field of endeavor, Watanabe teaches the user of a camera that is both infrared and full color (col 26 lines 9-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Lemos, Torch, and Aimone with the camera of Watanabe for the purpose of reducing the number of cameras necessary (col 26 lines 28-30).  

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/10/21